DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on August 28, 2020 and January 26, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawings
 	The drawings are objected to because the shading in FIG. 2 denoting cathode auxiliary wire 213 is too dark, making it difficult to discern the claimed criss-cross formation.  Similarly, it is difficult to discern how the black matrix is crisscrossed.  Additionally, FIG. 1 should be indicated as PRIOR ART because only that which is old or conventional is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
 	
	As to claims 1 and 11, it is unclear how the black matrix is crisscrossed.  FIG. 2 does not show any crisscrossing in the pattern for 2114 nor is there a crisscrossed arrangement for 

 	Furthermore as to claims 1 and 11, there is a lack of antecedent basis for “the cathode auxiliary wire” (emphasis added).

 	Furthermore as to claim 11, there is a lack of antecedent basis for “the cathode auxiliary wires” (emphasis added).  The Examiner suggests “the plurality of cathode auxiliary wires”.  

 	As to claim 2, there is a lack of antecedent basis for “the cathode auxiliary wires” (emphasis added).  The Examiner suggests “the plurality of cathode auxiliary wires”.  Furthermore as to claim 2, the limitation “and are disposed on the protective layer in a crisscross manner” is a redundant limitation as parent claim 1 recites the same limitation.

 	As to claim 3, there is a lack of antecedent basis for “the cathode auxiliary wire is” (emphasis added).  The Examiner suggests “the plurality of cathode auxiliary wires  are”.  

 	As to claim 4, there is a lack of antecedent basis for “the cathode auxiliary wire has” (emphasis added).  The Examiner suggests “the plurality of cathode auxiliary wires  have”.  

  	As to claim 12, there is a lack of antecedent basis for “the cathode auxiliary wire” (emphasis added).  The Examiner suggests “the plurality of cathode auxiliary wires”.  

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 110299387 A), machine translation provided and cited in the IDS, hereafter “Zhao”.
	

	As to claim 1, Zhao teaches:
A first substrate 11.  Zhao teaches an OLED display panel.  See Zhao, FIG. 1.

A thin film transistor layer 12 disposed on the first substrate.

A light emitting device layer 13+14+15+16 disposed on the thin film transistor layer, comprising: an anode layer 13, a pixel defining layer 14, an organic light emitting layer 15, and a cathode layer 16.

A second substrate 21 disposed opposite to the first substrate.

A color filter layer 231+232+233 disposed on the second substrate, comprising a plurality of sub-pixels arranged in an array and a crisscrossed black matrix 22, wherein each of the sub-pixels is separated by the black matrix.  Although Zhao does not explicitly teach a crisscrossed black matrix, Zhao teaches a black matrix 22 with an exact same structure as Applicant’s black matrix 2114 depicted in the instant FIG. 2.  The Examiner submits that Zhao’s black matrix must therefore also be crisscrossed.

A protective layer 24 disposed on the color filter layer.

A plurality of cathode auxiliary wires 25 disposed on the protective layer in a crisscross manner, wherein the cathode auxiliary wire and the cathode layer are electrically connected to reduce a voltage drop (IR drop) of the cathode layer.  Zhao teaches the cathode auxiliary wires 25 and the cathode layer 16 directly and electrically connected, so they must also be capable of reducing a voltage drop of the cathode layer.  Id.
	

	As to claim 2, Zhao teaches the cathode auxiliary wires 25 correspond to a pattern of the black matrix 22, and are disposed on the protective layer 24 in a crisscross manner.  Id.

 	As to claim 3, Zhao teaches ITO, IZO, and silver-magnesium.  Id. at Summary of the Invention.

 	As to claims 4 and 12, Zhao teaches 300 to 5000 angstroms.  Id.

 	As to claims 5 and 13, Zhao teaches ITO and IZO.  Id. at Description.

 	As to claims 6 and 14, Zhao teaches 100 to 3000 Angstroms.  Id.

 	As to claims 7 and 15, Zhao teaches 5000 to 50000 Angstroms.  Id.

 	As to claims 8 and 16, Zhao teaches ITO, IZO, and silver-magnesium.  Id.

 	As to claims 9 and 17, Zhao teaches 100 to 3000 Angstroms.  Id.

 	As to claims 10 and 18, Zhao teaches 5000 to 50000 Angstroms.  Id.


	As to claim 11, Zhao teaches:
A first substrate 11.  Zhao teaches an OLED display panel in FIG. 1.

A thin film transistor layer 12 disposed on the first substrate.

A light emitting device layer 13+14+15+16 disposed on the thin film transistor layer, comprising: an anode layer 13, a pixel defining layer 14, an organic light emitting layer 15, and a cathode layer 16.

A second substrate 21 disposed opposite to the first substrate.

A color filter layer 231+232+233 disposed on the second substrate, comprising a plurality of sub-pixels arranged in an array and a crisscrossed black matrix 22, wherein each of the sub-pixels is separated by the black matrix.  Although Zhao does not explicitly teach a crisscrossed black matrix, Zhao teaches a black matrix 22 with an exact same structure as Applicant’s black matrix 2114 depicted in the instant FIG. 2.  The Examiner submits that Zhao’s black matrix must therefore also be crisscrossed.

A protective layer 24 disposed on the color filter layer.

A plurality of cathode auxiliary wires 25, the cathode auxiliary wire each is composed of any one of indium tin oxide, indium doped zinc oxide, silver magnesium, and an indium tin oxide/silver/indium tin oxide composite.  Zhao teaches the cathode auxiliary wire formed from ITO, IZO, and silver-magnesium.  Id. at Summary of the Invention.

Wherein the cathode auxiliary wires correspond to a pattern of the black matrix, and are disposed on the protective layer in a crisscross manner, and wherein the cathode auxiliary wire and the cathode layer are electrically connected to reduce a voltage drop (IR drop) of the cathode layer.  Zhao teaches the cathode auxiliary wires 25 and the cathode layer 16 directly and electrically connected, so they must also be capable of reducing a voltage drop of the cathode layer.  Id.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829